Appeal from an award of the State Industrial Board to claimant for an injury to his foot. Claimant was employed as a lugger in an abattoir of the employer, his duties being to move meat about the plant. While at work in the basement an interruption occurred. His foreman was elsewhere, and in order to notify the foreman of the delay claimant grabbed the cross bar of a device used for hoisting meat and was lifted to the floor above. As he swung from the hoist to the floor he slipped and fell to the floor below sustaining the injuries complained of. Award unanimously affirmed, with costs to the State Industrial Board. Present —■ Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.